DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on May 23, 2022.
Claims 1, 3 – 5, 7 – 14 and 16 have been amended and are hereby entered.
Claims 2, 15 and 17 – 21 have been canceled. Claim 6 has been previously canceled.
Claims 1, 3 – 5, 7 – 14 and 16 are currently pending and have been examined. 

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended are now commensurate in scope with the evidence of unexpected results as presented in the reply filed March 7, 2022. Examiner respectfully disagrees. Regarding the scope of claim 1 as compared to the data presented, Examiner notes that the claimed compounds are still not commensurate in scope for at least the following reasons. All the compounds shown in the reply filed March 7,2022 are limited to compounds wherein the phenyl groups are bonded in a meta position, as in Formula 2-2 and Formula 3-2, and the cyano group in the compounds presented is only shown in a meta position to the bonds. This is different from the scope of claim 1 which allows for ortho and para bonding in Formulas 2-1, 2-3, 3-1 and 3-3, along with cyano groups present in any position. Similarly, the cyano groups on the carbazole groups are only shown in the 3 position, whereas Formulae 1-1 and 1-2 allow for cyano substitution at any location. Claim 1 also allows for any number of cyano substitutions up to a maximum of compounds completely substituted with cyano groups; that is, compounds with no hydrogen or deuterium, which is distinct from the compounds shown in the Examples. Additionally, claim 1 allows for any phosphorescent dopants that emit blue light, whereas the compounds have only been tested in devices with one particular blue phosphorescent dopant, FIr6. Finally, Examiner notes that in the instant specification, some of the results do not appear to be unexpectedly superior to the comparative compounds. Particularly, the results for host compound 406 (Example 3), which is within the scope of the compounds claimed, appear to be very similar to the results of compound D (Comparative Example 4), with no difference in driving voltage, a 4% difference in efficiency, and a 5% difference in durability. The properties of compound 406 are also similar to the results of compound G (Comparative Example 7), with compound G showing a lower driving voltage value and a higher durability value than that of compound 406.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 7 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US20150243894) in view of Jung (US20170358755).
As per claim 1, Zeng teaches:
An organic light-emitting device comprising a first electrode, a second electrode and an organic layer disposed between the first electrode and the second electrode and comprising an emission layer ([0085]: “Fig. 1 shows an organic light emitting device 100…. Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, a cathode 160, and a barrier layer 170.”)
Wherein the emission layer comprises a phosphorescent dopant, wherein the emission layer emits blue light ([0059]: “In some embodiments, the organic layer further comprises a phosphorescent emissive dopant” & [0005]: “One application for phosphorescent emissive molecules is a full color display… These standards call for saturated red, green, and blue pixels.” Paragraph [0229] teaches some suitable blue dopants for use.)
Wherein the emission layer comprises a condensed cyclic compound (Abstract: “The present invention relates to novel organic compounds containing oligocarbazoles. The compounds are useful… as hosts in the light-emissive layer for organic light emitting devices (OLEDs).”)
Wherein the condensed cyclic compound is represented by Formula 1: 
    PNG
    media_image1.png
    26
    119
    media_image1.png
    Greyscale
 (Zeng teaches oligocarbazoles, such as compound 31 in [0132] 
    PNG
    media_image2.png
    257
    305
    media_image2.png
    Greyscale
, which reads on the claimed compound wherein A11 is a group represented by Formula 1-1, A12 is a group represented by Formula 1-2, L11 is a group represented by Formula 2-3, and L12 is a group represented by Formula 3-2
Zeng broadly teaches in the genus structure that the compound may contain nitrile substitutions ([0017 – 0023]), however, Zeng does not teach any specific compounds with the claimed nitrile substitutions. 
Jung teaches condensed cyclic compounds with phenyl bridges between two carbazole groups (Claim 1). These compounds are useful as host materials in emission layers ([0081]), which is the same application as Zeng (Abstract). Jung teaches these compounds contain cyano substitutions on the carbazole groups and on the phenyl groups, such as in compound 24 
    PNG
    media_image3.png
    220
    353
    media_image3.png
    Greyscale
([0079]). By adding these cyano substitutions, the LUMO energy levels are reduced, increasing electron mobility characteristics of the compounds ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compounds of Zeng to include a cyano group in the claimed locations. One of ordinary skill would have been motivated to make this modification because Zeng broadly teaches in the genus structure that the compound may contain nitrile substitutions and Jung specifically teaches that oligocarbazole compounds with cyano group substitutions have relatively low LUMO energy levels and excellent electron mobility characteristics, making them suitable for use as a host in an emission layer ([0081]). 
As per claim 3 and 4, when compound 31 of Zheng is modified with a cyano groups in a manner similar to compound 24 of Jung such that there is a cyano group on a phenyl ring and a cyano group on a carbazole group bonded to the phenyl linker, the prior art combination teaches a compound wherein the sum of k11 to k16 is 1 (i.e. there is one cyano substitution on a carbazole group) and the sum of k21 and k31 is 1 (i.e. there is one cyano substitution on the phenyl group), resulting in a compound with 2 cyano groups. As the cyano group on the carbazole is connected directly to the phenyl linking groups, it can be interpreted as a cyano group in the k11 and k12 positions as required by claim 5. When the cyano group is on the claimed A11 compound, it reads on Formula 4-3 in claim 7. When the cyano group is on the claimed A12 compound, it reads on Formula 5-17 in claim 8. As the second carbazole group shown in Zeng compound 24 is not substituted with a cyano group, the modified compound reads on the limitations of claims 9 and 10, such as where A11 is represented by Formula 4-3 and A12 is a group represented by Formula 5-102, meeting the limitations of (ii) in claim 9 and the limitations of (i) in claim 10. When the cyano group on the phenyl ring is bonded to the claimed A11, L11 reads on Formula 2-16 of claim 11. When the cyano group on the phenyl ring is bonded to the claimed A12 group, L12 reads on Formula 3-13 of claim 12. As per claims 13, since there is only one cyano group on the phenyl ring, the other phenyl ring does not contain any cyano groups, and is represented by Formula 3-102 or 2-102, thereby meeting the limitations of (ii) in claim 13 and limitation (i) of claim 14.
As per claim 16, the modified compound reads on compound 201 
    PNG
    media_image4.png
    84
    130
    media_image4.png
    Greyscale
.


Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789